Name: Commission Regulation (EEC) No 1732/89 of 16 June 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 89 Official Journal of the European Communities No L 171 / 13 COMMISSION REGULATION (EEC) No 1732/89 of 16 June 1989 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) '(c)' thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 59 200 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (*) OJ No L 168, 1 . 7 . 1988 , p. 7. 3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 171 / 14 Official Journal of the European Communities 20. 6 . 89 ANNEX I 1 . Operation No (') : 69/89 2. Programme : 1989 3. Recipient : Djibouti 4. Representative of the recipient ^): Ministre du Commerce, Office National d'Approvisionnement et de Commercialisation (ONAC), boÃ ®te postale 79, Djibouti 5 . Place or country of destination : Djibouti 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.l ) Specific characteristics :  Hagberg falling number : 170 to 220  minimum specific weight : 78 kg/hi  moisture content : 13,5% 8 . Total quantity : 2 000 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (e)) : marking on the bags in letters at least 5 cm high : 'ACTION N0 69/89 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE* 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Djibouti 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 7 to 5 . 8i 1989 18 . Deadline for the supply : 15 . 9 . 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 7. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 7. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 8 . 1989 (c) deadline for the supply : 15 . 9 . 1989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 20. 6. 1989 fixed by Commission Regulation (EEC) No 1464/89 (OJ No L 144, 27. 5. 1989, p. 39) 20 . 6 . 89 Official Journal of the European Communities No L 171 / 15 ANNEX II 1 . Operation Nos ('): 156 to 158/89 2. Programme : 1989 3 . Recipient : Mozambique 4. Representative of the recipient (2): IMBEC EE, CP 4229, Maputo (telex : 6-206 IMBEC MO MAPUTO) 5. Place or country of destination : Mozambique 6. Product to be mobilized : milled rice (product codes 1006 30 94 900 and 1006 30 96 900) 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 16 667 tonnes (40 000 tonnes of cereals) 9 . Number of lots : three (Part A : Nacala 3 000 tonnes ; Part B : Beira 4 667 tonnes ; Part C : Maputo 9 000 tonnes) 10 . Packaging and marking (4): see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.1 (a)) marking on the bags in letters at least 5 cm high :  Part A : 'ACÃ Ã O N? 156/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA'  PART B : 'ACÃ Ã O N? 157/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA'  PART C : 'ACÃ Ã O N? 158/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing f): Part A : Nacala ; Part B : Beira ; Part C : Maputo 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 7 to 5. 8 . 1989 18 . Deadline for the supply : 15 . 9 . 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 4. 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 1 5. 8 . 1 989 ' (c) deadline for the supply : 15.9. 1 989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f) : Bureau de l'aide alimentaire, Ã ' l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120 » bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 20 , 6. 1989 fixed by Commission Regulation (EEC) No 1464/89 (OJ No L 144, 27. 5 . 1989, page 39) No L 171 /16 Official Journal of the European Communities 20 . 6 . 89 ANNEX III 1 . Operation Nos ('): 163 and 166/89 2. Programme : 1988 3. Recipient : Cooperative Republic of Guyana 4. Representative of the recipient ^) : Embassy of Guyana, avenue des Arts 21 /22, B-1040 Bruxelles ; tel . 02/230 60 65 ; telex B 26180 Guyic 5. Place or country of destination : Guyana (Ministry of Finance, Main &amp; Urquhart Streets, Georgetown, Guyana) 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 730 tonnes (1 000 tonnes of cereals) 9 . Number of lots : two (Part A : 365 tonnes ; Part B : 365 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (a)) marking on the bags, in letters at last 5 cm high :  Part A : 'ACTION No 163/89 / COMMON WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA'  Part B : 'ACTION No 166/89 / COMMON WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Part A : 15 to 31 . 7. 1989 ; Part B : 1 to 30. 9 . 1989 18 . Deadline for the supply : Part A : 31 . 8 . 1989 ; Part B : 25. 10. 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 4. 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 7. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Part A : 1 to 15. 8 . 1989 ; Part B : 1 to 30. 9. 1989 (c) deadline for the supply : Part A : 31 . 8 . 1989 ; Part B : 25. 10 . 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau dÃ © l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 20. 6. 1989 fixed by Commission Regulation (EEC) No 1464/89 (OJ No L 144, 27. 5 . 1989, p, 39) 20. 6 . 89 Official Journal of the European Communities No L 171 / 17 ANNEX IV 1 . Operation Nos ('): 238 and 239/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme), Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Somalia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3)(8): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1); specific characteristics : protein content 11 % minimum 8. Total quantity : 16 200 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a)) marking on the bags, in letters at last 5 cm high : 12 400 tonnes : 'ACTION No 238/89 / SOMALIA 0403500 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOGADISHU' 3 800 tonnes : 'ACTION No 239/89 / SOMALIA 0403400 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 7 to 10 . 8 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 4. 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15. 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ( ®) : Refund applicable on 20. 6. 1989 fixed by Commission Regulation (EEC) No 1464/89 (OJ No L 144, 25. 7. 1989, p. 39) No L 171 / 18 Official Journal of the European Communities 20. 6. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  Annex I : M. Perez Porras, PO Box 2477, Dijbouti, Telex 5894 DJ. ~ Annex II : F.S.C. Da Camara, CP 1306 Maputo, tel. 74 40 92, telex . 6-146 CCE MO.  Annex III : Mr J.C. Heyraud, telex 2258 DELEG GY, Fax (592-2) 62615.  Annex IV : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overlbad the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) The choice between the ports of Nacala, Beira and Maputo remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Mozambican waters . (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate .